


Exhibit 10.9(b)

 

CORVUS PHARMACEUTICALS, INC.

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between Daniel Hunt (“Executive”) and Corvus Pharmaceuticals, Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).

 

R E C I T A L S

 

A.                                    The Board of Directors of the Company (the
“Board”) recognizes that the possibility of an acquisition of the Company or an
involuntary termination can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such an
event.

 

B.                                    The Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue Executive’s employment and to motivate Executive to
maximize the value of the Company upon a Change in Control (as defined below)
for the benefit of its stockholders.

 

C.                                    The Board believes that it is imperative
to provide Executive with severance benefits upon certain terminations of
Executive’s service to the Company that enhance Executive’s financial security
and provide incentive and encouragement to Executive to remain with the Company
notwithstanding the possibility of such an event.

 

D.                                    Unless otherwise defined herein,
capitalized terms used in this Agreement are defined in Section 9 below.

 

The parties hereto agree as follows:

 

1.                                      Term of Agreement.  This Agreement shall
become effective as of the Effective Date and terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

2.                                      At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
“at-will,” as defined under applicable law.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.

 

3.                                      Covered Termination Other Than During a
Change in Control Period.  If Executive experiences a Covered Termination at any
time other than during a Change in Control Period, and if

 

--------------------------------------------------------------------------------


 

Executive delivers to the Company a general release of all claims against the
Company and its affiliates in a form acceptable to the Company (a “Release of
Claims”) that becomes effective and irrevocable within sixty (60) days, or such
shorter period of time specified by the Company, following such Covered
Termination, then in addition to any accrued but unpaid salary, bonus, benefits,
vacation and expense reimbursement payable in accordance with applicable law,
the Company shall provide Executive with the following:

 

(a)                                 Severance.  Executive shall be entitled to
receive a severance payment equal to nine (9) months of Executive’s base salary
at the rate in effect immediately prior to the Termination Date payable in a
cash lump sum, less applicable withholdings, on the first payroll date following
the date the Release of Claims becomes effective and irrevocable.

 

(b)                                 Continued Healthcare.  If Executive elects
to receive continued healthcare coverage pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Executive for, the premium for
Executive and Executive’s covered dependents through the earlier of (i) the nine
(9) month anniversary of the Termination Date and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s).  Notwithstanding the foregoing, (i) if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to
cover Executive under its group health plans without penalty under applicable
law (including without limitation, Section 2716 of the Public Health Service
Act), then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to Executive in substantially equal monthly
installments. After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.

 

(c)                                  Equity Awards.  Each outstanding and
unvested equity award, including, without limitation, each stock option and
restricted stock award, held by Executive shall automatically become vested and,
if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to that
number of shares that would have vested during the nine (9) month period
immediately following the Termination Date had Executive’s employment with the
Company continued during such period.

 

4.                                      Covered Termination During a Change in
Control Period.  If Executive experiences a Covered Termination during a Change
in Control Period, and if Executive executes a Release of Claims that becomes
effective and irrevocable within sixty (60) days, or such shorter period of time
specified by the Company, following such Covered Termination, then in addition
to any accrued but unpaid salary, bonus, benefits, vacation and expense
reimbursement payable in accordance with applicable law, the Company shall
provide Executive with the following:

 

(a)                                 Severance.  Executive shall be entitled to
receive an amount equal to the sum of (i) twelve (12) months of Executive’s base
salary and (ii) one hundred percent (100%) of Executive’s target annual bonus,
in each case, at the rate in effect immediately prior to the Termination Date,

 

2

--------------------------------------------------------------------------------


 

payable in a cash lump sum, less applicable withholdings, on the first payroll
date following the date the Release of Claims becomes effective and irrevocable.

 

(b)                                 Continued Healthcare.  If Executive elects
to receive continued healthcare coverage pursuant to the provisions of COBRA,
the Company shall directly pay, or reimburse Executive for, the premium for
Executive and Executive’s covered dependents through the earlier of (i) the
twelve (12) month anniversary of the Termination Date and (ii) the date
Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s).  Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments.  After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA.

 

(c)                                  Equity Awards.  Each outstanding and
unvested equity award, including, without limitation, each stock option and
restricted stock award, held by Executive shall automatically become vested and,
if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the unvested shares underlying Executive’s equity
awards as of the Termination Date.

 

5.                                      Certain Reductions.  Notwithstanding
anything herein to the contrary, the Company shall reduce Executive’s severance
benefits under this Agreement, in whole or in part, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to Executive
by the Company in connection with Executive’s termination, including but not
limited to payments or benefits pursuant to (a) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act, or (b) any Company policy or practice providing for Executive
to remain on the payroll without being in active service for a limited period of
time after being given notice of the termination of Executive’s employment.  The
benefits provided under this Agreement are intended to satisfy, to the greatest
extent possible, any and all statutory obligations that may arise out of
Executive’s termination of employment.  Such reductions shall be applied on a
retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

 

6.                                      Deemed Resignation.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, and then held with the
Company or any of its affiliates, and, at the Company’s request, Executive shall
execute such documents as are necessary or desirable to effectuate such
resignations.

 

7.                                      Other Terminations.  If Executive’s
service with the Company is terminated by the Company or by Executive for any or
no reason other than as a Covered Termination, then Executive shall not be
entitled to any benefits hereunder other than accrued but unpaid salary, bonus,
vacation and

 

3

--------------------------------------------------------------------------------


 

expense reimbursement in accordance with applicable law and to elect any
continued healthcare coverage as may be required under COBRA or similar state
law.

 

8.                                      Limitation on Payments.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, if any payment or distribution Executive would receive pursuant
to this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (x) payment in full of the entire amount of the
Payment (a “Full Payment”), or (y) payment of only a part of the Payment so that
Executive receives that largest Payment possible without being subject to the
Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.

 

(b)                                 If a Reduced Payment is made pursuant to
this Section 8, (i) the Payment shall be paid only to the extent permitted under
the Reduced Payment alternative, and Executive shall have no rights to any
additional payments and/or benefits constituting the Payment, and (ii) reduction
in payments and/or benefits will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits payable to Executive.  In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

 

(c)                                  The independent registered public
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 8.  If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, group or entity effecting the Change
in Control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

 

(d)                                 The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within 15 calendar days after the date on which Executive’s right
to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.  If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an

 

4

--------------------------------------------------------------------------------


 

opinion reasonably acceptable to Executive that no Excise Tax will be imposed
with respect to such Payment.  Any good faith determinations of the accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

9.                                      Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                 Cause.  “Cause” means the occurrence of any
of the following events: (i) Executive’s commission of any felony or any crime
involving fraud, dishonesty, or moral turpitude under the laws of the United
States or any state thereof; (ii) Executive’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between Executive and the Company or of any statutory duty owed to the Company;
(iv) Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) Executive’s gross misconduct. The
determination whether a termination is for “Cause” under the foregoing
definition shall be made by the Company in its sole discretion.

 

(b)                                 Change in Control.  “Change in Control”
means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:

 

(i)                                     A transaction or series of transactions
(other than an offering of the common stock of the Company to the general public
through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or

 

(ii)                                  During any period of two (2) consecutive
years, individuals who, at the beginning of such period, constitute the Board
together with any new director(s) (other than a director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Sections 9(b)(i) or 9(b)(ii) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two (2)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(iii)                               The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related

 

5

--------------------------------------------------------------------------------


 

transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction: (A) which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and (B) after which no person or group beneficially owns voting
securities representing fifty percent (50%) or more of the combined voting power
of the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 9(b)(iii) as beneficially owning fifty
percent (50%) or more of the combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction;  or

 

(iv)                              The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any amount which constitutes or provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event with respect to such amount must also constitute a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

 

(c)                                  Change in Control Period.  “Change in
Control Period” means the period of time commencing three (3) months prior to a
Change in Control and ending twelve (12) months following the Change in Control.

 

(d)                                 Covered Termination.  “Covered Termination”
shall mean the termination of Executive’s employment by the Company other than
for Cause or by Executive for Good Reason.

 

(e)                                  Good Reason.  “Good Reason” means
Executive’s resignation from all positions he or she then holds with the Company
if (i) (A) there is a material diminution in Executive’s duties and
responsibilities with the Company; provided, however, that a change in title or
reporting relationship will not constitute Good Reason; (B) there is a material
reduction of Executive’s base salary; provided, however, that a material
reduction in Executive’s base salary pursuant to a salary reduction program
affecting all or substantially all of the employees of the Company and that does
not adversely affect Executive to a greater extent than other similarly situated
employees shall not constitute Good Reason; or (C) Executive is required to
relocate Executive’s primary work location to a facility or location that would
increase Executive’s one-way commute distance by more than twenty-five (25)
miles from Executive’s primary work location as of immediately prior to such
change, (ii) Executive provides written notice outlining such conditions, acts
or omissions to the Company within thirty (30) days immediately following such
material change or reduction, (iii) such material change or reduction is not
remedied by the Company within thirty (30) days following the

 

6

--------------------------------------------------------------------------------


 

Company’s receipt of such written notice and (iv) Executive’s resignation is
effective not later than thirty (30) days after the expiration of such thirty
(30) day cure period.

 

(f)                                   Termination Date.  “Termination Date”
means the date Executive experiences a Covered Termination.

 

10.                               Successors.

 

(a)                                 Company’s Successors.  Except as set forth
above, any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession. 
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 10(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

(b)                                 Executive’s Successors.  The terms of this
Agreement and all rights of Executive hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

11.                               Notices.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or one day following mailing via
Federal Express or similar overnight courier service.  In the case of Executive,
mailed notices shall be addressed to Executive at Executive’s home address that
the Company has on file for Executive.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of the General Counsel of the Company.

 

12.                               Confidentiality; Non-Disparagement.

 

(a)                                 Confidentiality.  Executive hereby expressly
confirms Executive’s continuing obligations to the Company pursuant to
Executive’s Employee Confidentiality and Inventions Assignment Agreement with
the Company (the “Confidential Information Agreement”).

 

(b)                                 Non-Disparagement.  Executive agrees that
Executive shall not disparage, criticize or defame the Company, its affiliates
and their respective affiliates, directors, officers, agents, partners,
stockholders or employees, either publicly or privately.  The Company agrees
that it shall not, and it shall instruct its officers and members of its Board
to not, disparage, criticize or defame Executive, either publicly or privately. 
Nothing in this Section 12(b) shall have application to any evidence or
testimony required by any court, arbitrator or government agency.

 

13.                               Dispute Resolution.  To ensure the timely and
economical resolution of disputes that arise in connection with this Agreement,
Executive and the Company agree that any and all disputes, claims,

 

7

--------------------------------------------------------------------------------


 

or causes of action arising from or relating to the enforcement, breach,
performance or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Mateo County, California, conducted by Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) under the applicable JAMS employment
rules.  By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. 
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute over intellectual property rights by Court action
instead of arbitration.

 

14.                               Miscellaneous Provisions.

 

(a)                                 Section 409A.  The intent of the parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Code and the Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Effective Date,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If the Company determines that any
provision of this Agreement would cause Executive to incur any additional tax or
interest under Section 409A of the Code (with specificity as to the reason
therefor), the Company and Executive shall take commercially reasonable efforts
to reform such provision to try to comply with or be exempt from Section 409A of
the Code through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A of the Code, provided that any such
modifications shall not increase the cost or liability to the Company.  To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A of the Code, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Executive and the Company of the
applicable provision without violating the provisions of Section 409A of the
Code.

 

(i)                                     Separation from Service. 
Notwithstanding any provision to the contrary in this Agreement, no amount
deemed deferred compensation subject to Section 409A of the Code shall be
payable pursuant to Sections 3 or 4 above unless Executive’s termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder (“Separation from Service”) and,
except as provided under Section 14(a)(ii) of this Agreement, any such amount
shall not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service.  Any
installment payments that would

 

8

--------------------------------------------------------------------------------


 

have been made to Executive during the sixty (60) day period immediately
following Executive’s Separation from Service but for the preceding sentence
shall be paid to Executive on the sixtieth (60th) day following Executive’s
Separation from Service and the remaining payments shall be made as provided in
this Agreement.

 

(ii)                                  Specified Employee.  Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed at the time
of his or her separation from service to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (A) the expiration of the
six (6)-month period measured from the date of Executive’s Separation from
Service or (B) the date of Executive’s death.  Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section 14(a)(ii) shall be paid in a lump
sum to Executive, and any remaining payments due under this Agreement shall be
paid as otherwise provided herein.

 

(iii)                               Expense Reimbursements.  To the extent that
any reimbursements payable pursuant to this Agreement are subject to the
provisions of Section 409A of the Code, any such reimbursements payable to
Executive pursuant to this Agreement shall be paid to Executive no later than
December 31st of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(iv)                              Installments.  For purposes of Section 409A of
the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment.

 

(b)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Executive and by an authorized
officer of the Company (other than Executive).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  This Agreement, the
Confidential Information Agreement and any offer letter by and between the
Company and Executive represent the entire understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior promises,
arrangements and understandings regarding same, whether written or written,
including, without limitation, any severance or change in control benefits in
Executive’s offer letter agreement and employment agreement or previously
approved by the Board.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(f)                                   Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

(Signature page follows)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

CORVUS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Leiv Lea

 

Title:

CFO

 

Date:

December 13, 2017

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Daniel Hunt

 

Daniel Hunt

 

Date: December 13, 2017

 

Signature Page to Change in Control Severance Agreement

 

--------------------------------------------------------------------------------
